
	
		II
		110th CONGRESS
		1st Session
		S. 1344
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs
		  outpatient clinic in Wenatchee, Washington, as the Elwood Bud
		  Link Department of Veterans Affairs Outpatient Clinic.
	
	
		1.Designation of Elwood
			 Bud Link Department of Veterans Affairs Outpatient
			 Clinic
			(a)DesignationThe
			 Department of Veterans Affairs outpatient clinic located in Wenatchee,
			 Washington, shall after the date of the enactment of this Act be known and
			 designated as the Elwood Bud Link Department of Veterans
			 Affairs Outpatient Clinic.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the medical center referred to in subsection (a) shall be
			 considered to be a reference to the Elwood Bud Link Department
			 of Veterans Affairs Outpatient Clinic.
			
